            Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
SULZER MIXPAC AG,


               Plaintiff,                                        COMPLAINT

-against-


DELIAN TECHNOLOGY & TRADING                                      TRIAL BY JURY DEMAND
BEIJING CO., LTD,

               Defendant.
-------------------------------------------------------------X


        Plaintiff Sulzer Mixpac AG (“Mixpac”) submits this Complaint against Defendant Delian

Technology & Trading Beijing Co., Ltd (“Defendant” or “Delian”) seeking damages, injunctive

and other relief for trademark counterfeiting, trademark infringement, and related claims.

                                             INTRODUCTION

        Mixpac is famous in the Dental Trade for its Candy Color registered trademarks used for

its mixing system, but the Candy Colors are also very popular with counterfeiters. The Candy

Colors (Yellow, Teal, Blue, Pink, Purple and Brown) are valuable because they indicate the high

quality of the Mixpac® System.




        Mixpac files this case to stop yet another copier from using the Candy Colors to confuse

dentists into believing that unauthorized and lesser quality dental products are made by Mixpac.




                                                        1 
 
           Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 2 of 20



                                       PARTIES

1.     Plaintiff Sulzer Mixpac AG is a Swiss corporation with its principal place of business at

Rütistrasse 7, CH-9469 Haag, Switzerland (hereafter “Mixpac”).

2.     Defendant Delian Technology & Trading Beijing Co., Ltd (hereafter "Defendant” or

“Delian”) is a Chinese company with a business address of Golden Land Building, Commercial

Center Office 1302, Liangmaqiao Lu No.32, Chaoyang District, Beijing 100125, PR China.

Defendant exhibited dental products that infringe the Sulzer Candy Colors at the Greater New

York Dental Meeting (“GNYDM”) held at the Javits Center in New York, New York on at least

November 25, 2018.

                               JURISDICTION AND VENUE

3.     This court has jurisdiction over Mixpac’s trademark counterfeiting, trademark

infringement, and unfair competition claims under 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C.

§ 1121.

4.     This court has personal jurisdiction over Defendant because it has transacted business in

this district and have sold, offered for sale, distributed, and advertised products that infringe

Mixpac’s federally registered and common law trademarks in this judicial district.

5.     Defendant has substantial and continuous contacts with New York and Defendant, or its

agents, have committed acts of infringement in New York, including the Southern District of

New York, sufficient to confer personal jurisdiction upon them. Specifically, Defendant sold,

offered for sale, distributed and advertised mixing tips and accessories at the 2018 GNYDM on

at least November 25, 2018. The GNYDM is the world’s largest annual dental trade show where

dentists, distributors, and manufacturers meet to discuss, buy, and sell new dental products and

procedures. See Exhibit A, a true and correct copy of the GNYDM About Us page; see also,



                                                  2 
 
           Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 3 of 20



Exhibit B, a true and correct copy of a screenshot of the GNYDM mobile application showing

Delian’s Exhibitor Page.

6.      Venue properly lies in this court under 28 U.S.C. §§ 1391(b) and (c) because Defendant

is subject to personal jurisdiction and have committed acts of trademark infringement in this

district. Defendant’s offering and selling infringing products in New York gives rise to proper

venue as a substantial part of its infringing acts have occurred in this district.

                                        BACKGROUND

                                 Mixpac’s Dental Mixing System

7.      Mixpac is the exclusive Swiss manufacturer of its dental systems for mixing and applying

two-part materials for dental applications. The System has 1) a dispenser (like a caulking gun),

2) a cartridge with caps containing a two-part chemical material such as an epoxy having a

catalyst and a resin, and 3) a mixing tip that mixes the material before it is applied for making,

for example, an impression or mold for teeth. Dentists may also use an intra-oral tip (IOT) to

apply the mixed material. See diagram below showing the mixing System components. The

Candy Colors are used on the mixing tips, IOT’s and cartridge caps as well as in advertising.




                                                   3 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 4 of 20



8.     Mixpac uses the Candy Colors on mixing tips and its System in various ways, but all

communicate to the market that the products are made by Mixpac.




See Exhibit C, a true and correct copy of MIXPAC Candy Colors Counterfeit Warning

Advertising.

                             The Registered Candy Color Marks

9.     Mixpac has since at least as early as 1997 used the distinctive color trademarks - Yellow,

Teal, Blue, Pink, Purple, and Brown - for its mixing tips, cartridge caps, IOT’s and accessories

(hereinafter “Candy Color Marks” or the “Candy Colors”).

10.    The Candy Color Marks have been used to identify Mixpac’s dental mixing system,

mixing tips, cartridge caps, IOT’s and accessories.

                                                4 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 5 of 20



11.    The Candy Color Marks are non-functional. They are not essential to the product’s

purpose, and they are not dictated by concern for cost efficiency. This is evidenced by other

companies in the dental industry that use different designs and colors, or no colors, for their

products, none of which include the Candy Colors, or design features of the Candy Color Marks.

12.    The Candy Color Marks are distinctive and identify a single source – Mixpac.

13.    Over more than twenty (20) years the Candy Color Marks have acquired secondary

meaning as the relevant public has come to associate the Candy Color Marks with a single source

– Mixpac. Mixpac informs the dental public to “look for” the Candy Color Marks and informs

that the Candy Colors are trademarks:




See Exhibit C.


              Mixpac’s Candy Color Marks and U.S. Trademark Registrations

14.    Mixpac owns more than thirty-six (36) U.S. Trademark Registrations for the Candy Color

Marks for its mixing tips, cartridge caps and IOT’s. Mixpac also owns a Registration for the

shape of its mixing tips without claim to color.


                                                   5 
 
           Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 6 of 20



                              Mixpac Mixing Tip Registrations

15.     Mixpac owns twenty-five (25) U.S. Trademark Registrations for the Candy Colors in

connection with mixing tips: U.S. Trademark Reg. No. 4,674,109 (yellow), Reg. No. 3,762,232

(yellow) (incontestable), Reg. No. 4,879,515 (teal/green), Reg. No. 3,762,233 (teal/green)

(incontestable), Reg. No. 3,976,379 (blue) (incontestable), Reg. No. 4,879,519 (blue), Reg. No.

3,976,380 (pink) (incontestable), Reg. No. 4,879,517 (pink), Reg. No. 3,976,381 (purple)

(incontestable), Reg. No. 4,879,518 (purple), Reg. No. 3,976,382 (brown) (incontestable), and

Reg. No. 4,879,516 (brown) (collectively, Mixpac’s “Original Candy Color Trademark

Registrations”), and Reg. No. 4,051,261 for the Mixpac Dome Shape (also incontestable) only

without claim to any color (“Mixpac Dome Shape Registration”). True and correct copies of

these trademark registration certificates are attached as Exhibit D. See charts below:

      Reg. No. 4051261      3762232     3976380        3976382   3976379 3976381 3762233


       MARK




 

       Reg. No.   4674109      4879517      4879516        4879519    4879518      4879515




       MARK




    16. Mixpac’s Original Candy Color Trademark Registrations are prima facie evidence of the

validity of the marks, registration of the marks, and Mixpac’s exclusive right to use the marks.

                                                  6 
 
             Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 7 of 20



    17. Mixpac also owns U.S. Trademark Registrations for the Candy Colors used on the

mixing element or the housing of the mixing tips: U.S. Trademark Reg. No. 5,252,587 (blue),

Reg. No. 5,337,287 (yellow), Reg. No. 5,337,288 (teal), Reg. No. 5,337,289 (pink), Reg. No.

5,337,290 (purple), Reg. No. 5,337,291 (brown), Reg. No. 5,337,292 (yellow), Reg. No.

5,337,293 (teal), Reg. No. 5,337,294 (blue), Reg. No. 5,342,815 (pink), Reg. No. 5,342,816

(purple) and Reg. No. 5,342,817 (brown) (Mixpac’s “New Candy Color Trademark

Registrations”). True and correct copies of these trademark registration certificates are attached

as Exhibit E. See charts below:

Reg. No.       5337287     5337288        5337289       5252587       5337290       5337291 
 
 
 
 
 
 
MARK 
 




                                                                               
 

                               




                                                 7 
 
             Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 8 of 20



Reg. No.       5337292      5337293       5342815       5337294       5342816       5342817 
 
 
 
 
 
 
MARK 
 




                                                                               

                             Mixpac Cartridge Cap Registrations.

     18. Mixpac also owns U.S. Trademark Registrations for the Candy Colors on cartridge caps:

U.S. Trademark Reg. Nos. 4,930,846 (yellow), 4,954,093 (teal), 4,954,097 (blue), 4,954,095

(pink), 4,954,098 (purple), and 5,071,027 (brown) (collectively, the “Candy Color Cap

Trademark Registrations”). True and correct copies of these trademark registration certificates

are attached as Exhibit F. See chart below:

    Reg. No.   4930846       4954093       4954095       4954097        4954098        5071027


    MARK




     19. Mixpac’s Candy Color Cap Trademark Registrations are prima facie evidence of the

validity of the marks, registration of the marks, and Mixpac’s exclusive right to use the marks.

                          Mixpac Intra Oral Tip (IOT) Registrations

     20. Mixpac also owns registrations for the Candy Colors on Intra-Oral Tips: U.S. Trademark

Reg. Nos. 5,252,589 (yellow), 5,352,244 (teal), 5,352,247 (blue), 5,352,246 (pink), 5,356,725

                                                8 
 
            Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 9 of 20



(purple), and 5,352,245 (brown) (collectively, Mixpac’s “Candy Color IOT Trademark

Registrations”). True and correct copies of these trademark registration certificates are attached

as Exhibit G. See chart below:

    Reg. No.    5252589       5352244       5352246       5352247        5356725       5352245

    MARK


                               Defendant’s Counterfeit Mixing Tips

21.       Defendant has capitalized on the success of the Mixpac system by copying the distinctive

Candy Color Marks, and by using the wide exposure of the Greater New York Dental Meetings

to confuse purchasers into believing the counterfeit products are manufactured or licensed by

Mixpac. Defendant’s products or advertising use the Candy Colors on mixing tips, cartridge caps

and IOT’s (“Infringing Mixing Products”).

22.       Defendant copied the distinctive Candy Color Marks and the shape of Mixpac’s mixing

tips, cartridge caps and IOT’s. See true and correct copies of photographs of examples of

Defendant’s Infringing Mixing Products sold and offered for sale and distributed at GNYDM

and examples of advertising shown at Defendant’s GNYDM 2018 Booth, Booth 5601, attached

as Exhibit H.

23.       Defendant’s Infringing Mixing Products are counterfeit as they are spurious and are

identical with or substantially indistinguishable from Mixpac’s Candy Color Marks as shown in

Mixpac’s Original Candy Color Trademark Registrations, Mixpac’s New Candy Color

Trademark Registrations, Mixpac’s Candy Color Cap Trademark Registrations.

24.       Defendant’s Infringing Mixing Products are of unknown quality and safety and

reliability, and threaten Mixpac’s reputation in its product, to the detriment of Mixpac and the

public.
                                                  9 
 
         Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 10 of 20



25.    Defendant has sold, offered for sale, distributed and advertised Infringing Mixing

Products to customers in this district at least at the GNYDM 2018 during the show on at least

November 25, 2018. See Exhibit I, a true and correct copy of a Delian sales receipt for Infringing

Mixing Products with the customer name redacted; see also, Exhibit H, true and correct copies of

photos of Defendant’s Booth Exhibit Banner Advertising, Booth Exhibit Brochures, and

Defendant’s Product Catalog.

  This Court Has Entered Numerous Restraining Orders, Consent Judgments or Default
Judgments and Injunctions Which Confirm the Validity and Infringement of the Plaintiff’s
                      Candy Color Marks and the Candy Colors

26.    In Sulzer Mixpac v. TPC Advanced Technologies, Inc., 08 Civ. 10364 (DC), this Court

entered a Temporary Restraining Order against further infringement of the Candy Color Marks

on December 1, 2008, and the Court later entered six consent or default judgments which

confirm the validity and infringement of the Candy Color Marks. On November 30, 2009 in

Sulzer Mixpac v. Ritter GmbH, NSJ and Peng Waves, 09 Civ. 9705 (DAB) the Court issued a

TRO, followed by the issuance of a Preliminary Injunction on December 14, 2009, and later a

default judgment confirming the validity and infringement of Mixpac’s Candy Color Marks. In

Sulzer Mixpac USA v. Purelife Gloves, LLC, 09 Civ. 10430 (DAB) and Sulzer Mixpac USA v.

Crown Dentalsply et al., 10 Civ. 8911 (DAB), the Court entered consent judgments further

confirming the validity and infringement of the Candy Color Marks on May 10, 2011 and April

21, 2011, respectively. Further, in Sulzer Mixpac USA v. Rainbow Specialty & Health Products

(USA) et al., 12 Civ. 6970 (RJS), Sulzer Mixpac USA v. UC Dental Products, Inc. dba

Happystone Dental Supply 12 Civ. 7863 (LTS), Sulzer Mixpac USA v. Spident USA, Inc. and

Spident Co., Ltd. et al., 12 Civ. 8563 (PAC), and Sulzer Mixpac v. DXM et al., 15 Civ. 9359

(ER), the court entered consent judgments confirming the validity and infringement of the Candy



                                               10 
 
         Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 11 of 20



Color Marks on November 21, 2012, November 27, 2012, March 12, 2013, December 23, 2015,

and June 16, 2016, respectively. See Exhibit J.


                              COUNT I
              TRADEMARK COUNTERFEITING UNDER 15 U.S.C. § 1114

27.    Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 26 of its complaint.

28.    Defendant has advertised, offered for sale, distributed, and/or sold Infringing Mixing

Products which are spurious, and which are identical with or are substantially indistinguishable

from Mixpac’s Candy Color mixing tips as shown in at least Mixpac’s Original Candy Color

Trademark Registrations.

29.    Defendant has advertised, offered for sale, distributed, and/or sold Infringing Mixing

Products which are spurious, and which are identical with or are substantially indistinguishable

from Mixpac’s Candy Color dental mixing products as shown in at least Mixpac’s Candy Color

Cap Trademark Registrations.

30.    Defendant has advertised, offered for sale, distributed, and/or sold Infringing Mixing

Products which are spurious, and which are identical with or are substantially indistinguishable

from Mixpac’s Candy Color dental mixing products as shown in at least Mixpac’s Candy Color

IOT Trademark Registrations.

31.    Defendant’s conduct is likely to cause confusion, to cause mistake, and to deceive as to

Defendant’s affiliation, connection, association, or sponsorship with Mixpac.

32.    Defendant’s infringement is willful and with notice of Mixpac’s trademark registrations.

33.    Mixpac has no adequate remedy at law. Defendant’s conduct has caused and, if not

enjoined, will continue to cause irreparable damage to Mixpac. As a result of Defendant’s



                                                  11 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 12 of 20



wrongful conduct, Mixpac is entitled to injunctive relief, Defendant’s profits, statutory damages,

damages, and attorney’s fees and costs.


                             COUNT II
    TRADEMARK INFRINGEMENT OF THE REGISTERED CANDY COLOR MARKS
             BY DEFENDANT UNDER 15 U.S.C. §§ 1125(a) and 1114

34.    Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 33 of its complaint.

35.    Defendant adopted its Infringing Mixing Products with knowledge of the Candy Color

Marks and Candy Colors.

36.    Defendant has, without permission, offered for sale, advertised, distributed and/or sold

dental products that misuse the Candy Color Marks.

37.    Defendant has misleadingly used, and continue to use, the Candy Color Marks in the

Original Candy Color Trademark Registrations which is likely to cause confusion, to cause

mistake, and to deceive as to Defendant’s affiliation, connection, association, or sponsorship

with Mixpac.

38.    Defendant’s acts are calculated to deceive, or are likely to deceive, the public, which

recognizes and associates the Candy Color Marks with Mixpac. Moreover, Defendant’s conduct

is likely to cause confusion, to cause mistake, or to deceive the public as to the source of

Defendant’s products, or as to a possible affiliation, connection with or sponsorship by Mixpac.

39.    Defendant’s conduct has caused Mixpac to suffer and, unless enjoined by the court, will

cause Mixpac to continue to suffer damage to its operation, reputation, and goodwill and will

suffer the loss of sales and profits that Mixpac would have made but for Defendant’s acts.

Defendant has been, and will continue to be, unjustly enriched by its unlawful acts.

40.    Defendant’s infringement is willful and with notice of Mixpac’s trademark registrations.

                                                 12 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 13 of 20



41.    Mixpac has no adequate remedy at law. Defendant’s conduct has caused and, if not

enjoined, will continue to cause irreparable damage to Mixpac. As a result of Defendant’s

wrongful conduct, Mixpac is entitled to injunctive relief, Defendant’s profits, damages, and

attorney’s fees and costs.

                                COUNT III
             FALSE DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(a)

42.    Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 41 of its complaint.

43.    Defendant’s Infringing Mixing Products use the Candy Color Marks in such a way as to

unfairly compete in the marketplace by drawing a false association between Defendant’s

products and Mixpac including selling, advertising, and offering for sale Infringing Mixing

Products at the 2018 Greater New York Dental Meeting.

44.    Defendant has made false designations of origin and false or misleading descriptions or

representations of fact in commercial advertising or promotion which misrepresent the nature,

characteristics, qualities, sponsorship, or association with another person’s goods, services, or

commercial activities in violation of 15 U.S.C. § 1125(a).

45.    Defendant has violated and, upon information and belief, intend to continue to willfully,

knowingly, and intentionally violate 15 U.S.C. § 1125(a) by its unlawful acts in a manner that is

likely to cause confusion, mistake or deceive as to the nature, characteristics, or qualities of its

goods, services, or commercial activities.

46.    Defendant’s conduct has caused Mixpac to suffer irreparable harm and, unless enjoined

by the court, will cause Mixpac to continue to suffer damage to its operation, reputation, and

goodwill, and will suffer the loss of sales and profits that Mixpac would have made but for




                                                  13 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 14 of 20



Defendant’s acts. Defendant has been, and will continue to be, unjustly enriched by its unlawful

acts.

47.     Defendant has willfully made false designations of origin with knowledge and with

notice of Mixpac’s trademark registrations.

48.     Mixpac has no adequate remedy at law. Defendant’s conduct has caused and, if not

enjoined, will continue to cause irreparable damage to Mixpac. As a result of Defendant’s

wrongful conduct, Mixpac is entitled to injunctive relief, Defendant’s profits, damages, and

attorney’s fees and costs.

                                    COUNT IV
                        VIOLATION OF N.Y. GEN. BUS. LAW § 349

49.     Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 48 of its complaint.

50.     Defendant’s acts, including the unauthorized manufacture and distribution of its

Infringing Mixing Products, constitute a violation of General Business Law § 349 because they

are likely to cause confusion or mistake, or deceive consumers into thinking that Defendant’s

and Mixpac’s products emanate from the same source. The public has an interest in being able

to correctly identify the source of genuine Mixpac dental products.

51.     Defendant’s conduct has caused harm to the public because its products compromise the

health or safety of consumers of dental products or services.

52.     Defendant willfully engaged in one or more deceptive trade practices.

53.     Mixpac has no adequate remedy at law. Defendant’s conduct has caused and, if not

enjoined, will continue to endanger consumers of dental products or services and cause

irreparable damage to Mixpac. As a result of Defendant’s wrongful conduct, Mixpac is entitled

to injunctive relief, Defendant’s profits, damages, and attorney’s fees and costs.

                                                14 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 15 of 20



                                     COUNT V
                        VIOLATION OF N.Y. GEN. BUS. LAW § 350

54.    Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 53 of its complaint.

55.    Defendant’s acts violate General Business Law § 350 because, by offering copies of

Mixpac’s products, they falsely represent to consumers and professionals that its products are

somehow associated or affiliated with, sponsored, or endorsed by Mixpac.

56.    Defendant’s acts and misrepresentations are likely to cause confusion, mistake, or

deception as to the source of its products and services.

57.    Should such misrepresentations continue, it will produce an irreparable injury to Mixpac

because it allows Defendant to trade off Mixpac’s goodwill and unfairly and improperly market

its goods through misleading statements.

58.    Defendant’s conduct has caused harm to the public because its products compromise the

health or safety of consumers of dental services.

59.    Defendant has willfully made false representations with knowledge and with notice of

Mixpac’s trademark rights.

60.    Defendant’s acts have caused, and continue to cause, irreparable harm to Mixpac. Unless

this court enjoins Defendant from continuing its unauthorized acts, Mixpac will continue to

suffer irreparable harm. As a result of Defendant’s wrongful conduct, Mixpac is entitled to

injunctive relief, Defendant’s profits, damages, and attorney’s fees and costs.

                                    COUNT VI
                       VIOLATION OF N.Y. GEN. BUS. LAW § 360-1

61.    Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 60 of its complaint.



                                                 15 
 
           Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 16 of 20



62.      Defendant’s conduct is likely to cause injury to Mixpac’s reputation and dilute the

distinctive quality of its trademarks.

63.      Mixpac’s Candy Color Marks are highly distinctive and has become well known and

widely respected in the dental industry.

64.      Mixpac’s products are safe and meet Mixpac’s high standards for quality and cleanliness.

65.      Mixpac’s dental products have been properly tested to fit and work effectively with

Mixpac’s dental dispensing systems.

66.      Defendant’s products may not be safe or may not meet Mixpac’s standards for quality

and cleanliness or may not have been properly tested to fit and work effectively with other

Mixpac products. For example, the coupling on infringing mixing tips may disengage or “pop

off” due to an improper fit tolerance or cause incomplete mixing.

67.      Defendant’s use of Mixpac’s Candy Color Marks on its identical (in appearance), yet

potentially substandard, products is likely to cause consumers to believe that Defendant’s

products emanate from the same source as Mixpac’s.

68.      Defendant’s unlawful manufacture and distribution of products bearing Mixpac’s

distinctive trademarks are likely to tarnish Mixpac’s image and blur the distinctive quality of its

marks.

69.      Defendant’s actions threaten to undermine and damage the goodwill and reputation

associated with Mixpac’s trademarks in the eyes of the dental trade industry and general

consuming public.

70.      Defendant has willfully made false statements with knowledge and with notice of

Mixpac’s trademark rights.




                                                 16 
 
            Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 17 of 20



71.       Defendant’s acts have caused irreparable harm to Mixpac. Unless this Court enjoins

Defendant from continuing its unauthorized acts, Mixpac will continue to suffer irreparable

harm. As a result of Defendant’s wrongful conduct, Mixpac is entitled to injunctive relief,

Defendant’s profits, damages, and attorney’s fees and costs.

                                   COUNT VII
                       COMMON LAW TRADEMARK INFRINGEMENT

72.       Mixpac realleges and incorporates herein by reference the allegations in paragraphs 1

through 71 of its complaint.

73.       Defendant adopted the look of its Infringing Mixing Products with knowledge of the

Candy Color Marks and the Mixpac Candy Colors.

74.       Defendant has misleadingly used, and continue to use, products that include colors that

are confusingly similar to the Candy Color Marks and the Candy Colors that are likely to cause

confusion, to cause mistake, and to deceive as to Defendant’s affiliation, connection, association,

or sponsorship with Mixpac.

75.       Defendant’s acts are calculated to deceive, or are likely to deceive, the public, which

recognizes and associates the Candy Color Marks and the Candy Colors with Mixpac. Moreover,

Defendant’s conduct is likely to cause confusion, to cause mistake, or to deceive the public as to

the source of Defendant’s products, or as to a possible affiliation, connection with, or

sponsorship by Mixpac.

76.       Defendant has willfully infringed with knowledge and with notice of Mixpac’s trademark

rights.

77.       Defendant’s acts have caused irreparable harm to Mixpac. Unless this court enjoins

Defendant from continuing its unauthorized acts, Mixpac will continue to suffer irreparable




                                                   17 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 18 of 20



harm. As a result of Defendant’s wrongful conduct, Mixpac is entitled to injunctive relief,

Defendant’s profits, damages, and attorney’s fees and costs.

                                  COUNT VIII
                         COMMON LAW UNFAIR COMPETITION

78.     Mixpac realleges and incorporates by reference the allegations in paragraphs 1 through

77 of its complaint.

79.     Defendant’s acts constitute unfair competition under common law.

80.     Defendant adopted its products in bad faith as they knowingly, willfully, and

intentionally copied the shape and or colors of Mixpac’s products to trade off Mixpac’s labor,

expenditures, and goodwill.

81.     Defendant’s products use the Candy Color Marks and the Mixpac Candy Colors in such a

way as to unfairly compete in the marketplace by drawing a false association between

Defendant’s products and Mixpac.

82.     Defendant has made false designations of origin and false or misleading descriptions or

representations of fact in commercial advertising or promotion which misrepresent the nature,

characteristics, or qualities of another person’s goods, services, or commercial activities.

83.     Defendant’s conduct has caused Mixpac to suffer irreparable harm and, unless enjoined

by the court, will cause Mixpac to continue to suffer damage to its operation, reputation, and

goodwill and will suffer the loss of sales and profits that Mixpac would have made but for

Defendant’s acts. Defendant has been, and will continue to be, unjustly enriched by its unlawful

acts.

84.     Mixpac has no adequate remedy at law. Defendant’s conduct has caused and, if not

enjoined, will continue to cause irreparable damage to Mixpac. As a result of Defendant’s




                                                 18 
 
          Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 19 of 20



wrongful conduct, Mixpac is entitled to injunctive relief, Defendant’s profits, damages, and

attorney’s fees and costs.

                                        RELIEF REQUESTED

WHEREFORE, Mixpac requests that the court enter a judgment in Mixpac’s favor and against

Defendant and provide Mixpac the following relief:


    A. Order, adjudge, and decree that Defendant has infringed the Candy Color Marks under 15

U.S.C. §§ 1114, 1125(a);

    B. Order, adjudge, and decree that Defendant has committed trademark counterfeiting of

Mixpac’s Original Candy Color Registrations, Mixpac’s Candy Color Cap Registrations, and

Mixpac’s Candy Color IOT Registrations under 15 U.S.C. § 1114;

    C. Order, adjudge, and decree that Defendant willfully and knowingly infringed the Mixpac

Candy Color Marks and Mixpac’s trademark registrations;

    D. Issue preliminary and permanent injunctive relief prohibiting Defendant and its

respective parents, subsidiaries, principals, officers, agents, affiliates, servants, attorneys,

employees, and all others in privity with them from using any trademark, trade dress or

advertising which is likely to be confused with the Candy Color Marks in connection with dental

mixing products;

    E. Order Defendant to identify and recall from customers and destroy all infringing

materials, including but not limited to all packaging and advertising related to the Infringing

Mixing Products or any other infringing materials having material confusingly similar to the

Candy Color Marks;

    F. Award Mixpac damages for trademark infringement including prejudgment interest and

costs against Defendant under 15 U.S.C. § 1117;

                                                   19 
 
         Case 1:18-cv-10987-UA Document 1 Filed 11/26/18 Page 20 of 20



    G. Award Mixpac three times its damages to compensate Mixpac under 15 U.S.C. § 1117;

    H. Award Mixpac its reasonable attorney’s fees under 15 U.S.C. § 1117;

    I. Award Mixpac statutory damages for trademark counterfeiting pursuant to 15 U.S.C. §

1117; and

    J. Award such other and further relief as the court may deem just.

Dated: November 26, 2018



                                                     Charles D. Cole, Jr.
                                                     Newman Myers Kreines Gross Harris, P.C.
                                                     40 Wall Street
                                                     New York, New York 10005-1335
                                                     (212) 619-4350
                                                     dcole@nmkgh.com

                                                     -and-

                                                     Michael T. Murphy
                                                     Suzanne Konrad
                                                     Daniel Hwang
                                                     Global IP Counselors, LLP
                                                     1233 Twentieth Street NW, Suite 600
                                                     Washington, D.C. 20036
                                                     (202) 293-0585
                                                     mmurphy@giplaw.com

                                                     Attorneys for Sulzer Mixpac AG




                                               20 
 
